Citation Nr: 0948056	
Decision Date: 12/18/09    Archive Date: 12/31/09

DOCKET NO.  05-35 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1998 to 
February 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
Regional Office (RO) in Seattle, Washington.

The Notice of Disagreement indicates that the Veteran wanted 
to appeal the disability ratings for his service connected 
right ear hearing loss, residuals of the left inguinal hernia 
repair, and hemorrhoids.  The Veteran's substantive appeal, 
VA Form 9, indicates that he wanted to appeal only the 
ratings for his hernia and hemorrhoids; therefore, the 
Veteran's service connected right ear hearing loss disability 
rating is not before the Board.


FINDINGS OF FACT




CONCLUSION OF LAW




REASONS AND BASES FOR FINDINGS AND CONCLUSION




ORDER





____________________________________________
HOLLY E. MOEHLMANN

Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


